Name: Commission Regulation (EC) No 2569/1999 of 3 December 1999 repealing Regulation (EC) No 2529/1999 suspending the preferential customs duty and re-establishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in Morocco
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  agricultural activity;  trade;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 4. 12. 1999L 310/36 COMMISSION REGULATION (EC) No 2569/1999 of 3 December 1999 repealing Regulation (EC) No 2529/1999 suspending the preferential customs duty and re-estab- lishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of prefer- ential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5(2)(b) thereof, Whereas scrutiny of Commission Regulation (EC) No 2528/ 1999 of 30 November 1999 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip (3) has shown that the Annex is incorrect in the case of multiflorous (spray) carnations; whereas the correct version of the Annex is based on the figure in respect of multiflorous (spray) carnations imported from Morocco; whereas, asccordingly, the preferential customs duties introduced by Council Regulation (EC) No 1981/94 of 25 July 1994 opening and providing for the administration of Community tariff quotas for various products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and Gaza Strip, Tunisia and Turkey, as well as the detailed rules for extending and adjusting these quotas (4), as last amended by Commission Regulation (EC) No 650/98 (5), should be maintained; whereas Commission Regula- tion (EC) No 2529/1999 (6) should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 The preferential customs duty on imports of multiflorous (spray) carnations originating in Morocco is hereby restored with effect from 2 December 1999. Article 2 Regulation (EC) No 2529/1999 is hereby repealed. Article 3 This Regulation shall enter into force on 4 December 1999. It shall apply from 2 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 382, 31.12.1987, p. 22. (4) OJ L 199, 2.8.1994, p. 1. (2) OJ L 177, 5.7.1997, p. 1. (5) OJ L 88, 24.3.1998, p. 8. (3) OJ L 306, 1.12.1999, p. 13. (6) OJ L 326, 28.11.1997, p. 19.